--------------------------------------------------------------------------------

Exhibit 10.9


GRANDE COMMUNICATIONS HOLDINGS, INC.
SIXTH AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT


This Sixth Amended and Restated Investor Rights Agreement (the “Agreement”) by
and among (i) Grande Communications Holdings, Inc., a Delaware corporation (the
“Company”), (ii) each existing holder of Equity Securities of the Company set
forth on Schedule 1 attached hereto (together with any other person or entity
that becomes a party to this Agreement pursuant to Section 8.16 hereof, the
“Investors”), and certain founding owners set forth on Schedule 2 attached
hereto (the “Founders” and, together with the Investors, the “Stockholders”),
shall become effective upon the closing of the Transactions, as defined below.


R E C I T A L S


A.            The Company and certain of the Stockholders are parties to that
certain Fifth Amended and Restated Investor Rights Agreement, dated as of
December 12, 2005 (the “Original Agreement”).


B.            The Company has entered into that certain recapitalization
agreement, dated as of August 27, 2009 (the “Recapitalization Agreement”), by
and among ABRY Partners VI, L.P., a Delaware limited partnership (“ABRY”),
Grande Investment L.P., a Delaware limited partnership and wholly-owned
subsidiary of ABRY (“Ultimate Parent”), Grande Parent LLC, a Delaware limited
liability company and wholly-owned subsidiary of Ultimate Parent (“Parent”), the
Company, Grande Communications Networks, Inc., a Delaware corporation and
wholly-owned subsidiary of the Company (“Grande Operating”), and ABRY Partners,
LLC, a Delaware limited liability company.


C.            Pursuant to the Recapitalization Agreement, among other things,
(1) at least two days prior to the closing, Grande Operating will convert to a
Delaware limited liability company that is disregarded for federal income tax
purposes; (2)  at least one day prior to closing of the Transactions, Grande
Operating will distribute to the Company a certain amount of cash for the
Company’s future working capital needs; (3) the Company will contribute certain
operating assets to Grande Operating and Grande Operating will assume certain
liabilities arising out of the operation of the operating assets; (4) ABRY and
Grande Manager LLC, a newly formed wholly-owned subsidiary of ABRY (“Grande
Manager”) will contribute cash to Ultimate Parent (which will be contributed
through Parent to Grande Operating); (5) the Company will contribute to Ultimate
Parent all of the outstanding membership interests of Grande Operating (which
will be contributed to Parent); and (6) ABRY will cause Grande Operating to
enter into a new credit agreement and cause the repurchase and redemption of all
of the Company’s outstanding 14% Senior Secured Notes due 2011 (together with
all other transactions contemplated by the Recapitalization Agreement and any
documents ancillary thereto, the “Transactions”).


D.            Upon the closing of the Transactions, based upon certain
assumptions and subject to certain adjustments, including the amount of the
Company’s indebtedness, transaction expenses, cash and cash equivalents and
working capital and prior to dilution by certain incentive interests, it is
expected that (1) an approximately 1.0% common equity interest of Ultimate
Parent will be owned by Grande Manager, that an approximately 74.3% common
equity interest of Ultimate Parent will be owned by ABRY and that an
approximately 24.7% common ownership interest of Ultimate Parent will be owned
indirectly by the Company through a wholly-owned subsidiary of the Company to be
formed prior to closing (“Rio GP”); (2) the interests of Grande Manager and Rio
GP will be general partner interests, with Grande Manager having 75.3% of the
combined voting power of the general partners of Ultimate Parent and Rio GP
having 24.7% of the combined voting power of the general partners of Ultimate
Parent; (3) ABRY will also hold a preferred equity interest in Ultimate Parent;
and (4) ABRY will control Grande Manager, Ultimate Parent, Parent and Grande
Operating.

 
1

--------------------------------------------------------------------------------

 

E.            After closing of the Transactions, (1) all of the outstanding
Equity Securities of the Company will remain outstanding; and (2) the Company
will not have any operations or material assets other than the ownership through
Rio GP of its general partner interest of Ultimate Parent.


F.            The amendment and restatement of the Original Agreement as
provided herein is a condition to the obligations of each party to the
Recapitalization Agreement to effect the Transactions.


G.            Effective upon the Closing (as defined in the Recapitalization
Agreement) of the Transactions, the Company, and those requisite Stockholders
having approved this Agreement by written consent in accordance with Section 8.5
of the Original Agreement (the “Written Consent”) , desire to amend and restate
the Original Agreement as set forth herein, and for the Company to take all
actions necessary to execute and deliver this Agreement.


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:


Section 1.
General.



1.1. Definitions.  As used in this Agreement, the following capitalized terms
shall have the following respective meanings:


“Affiliate” means, with respect to a person or entity, any person or entity that
controls, is controlled by or is under common control with, such person or
entity.


“Board” means the Board of Directors of the Company.


“Centennial” shall have the meaning set forth in Section 4.1(b)(ii)(A).


“Common Stock” means the Company’s Common Stock, $0.001 par value per share.


“Company” means Grande Communications Holdings, Inc., a Delaware corporation, or
any successor corporation thereto, whether by merger, conversion or otherwise.


“Election Period” shall have the meaning set forth in Section 5.1(b).

 
2

--------------------------------------------------------------------------------

 

“Equity Securities” means (i) any shares of Common Stock, Preferred Stock or
other security of the Company, (ii) any security or instrument convertible into
or exercisable or exchangeable for, with or without consideration, any shares of
Common Stock, Preferred Stock or other security of the Company (including the
any option, warrant or right to subscribe for or purchase such a security or
instrument), or (iii) any security or instrument carrying any option, warrant or
right to subscribe for or purchase any shares of Common Stock, Preferred Stock
or other security of the Company.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.


“February Series A Purchase Agreement” means the Series A Preferred Stock
Purchase Agreement dated as of February 24, 2000, by and among the Company and
the other parties thereto.


“Founders” means those certain founding owners of the Company’s Common Stock set
forth on Schedule 2 hereto.


“Investors” means those certain Stockholders set forth on Schedule 1 hereto.


“New Securities” shall have the meaning set forth in Section 6.1.


“Non-Selling Stockholder” shall have the meaning set forth in Section 5.4(b).


“Observer” shall have the meaning set forth in Section 4.2(b).


“Offer Notice” shall have the meaning set forth in Section 5.4(a).


“Offered Shares” shall have the meaning set forth in Section 5.4(a).


“Permitted Transferee” means (i) an Affiliate of a Stockholder, (ii) a
Stockholder’s family members or a trust for the benefit of an individual
Stockholder or his family members, (iii) a Stockholder’s affiliated or related
venture capital funds (if the Stockholder is a venture capital fund investor),
(iv) a Stockholder’s partners or retired partners in accordance with partnership
interests (if the Stockholder is a partnership), (v) a Stockholder’s members or
former members in accordance with their interest in the limited liability
company (if the Stockholder is a limited liability company), (vi) a
Stockholder’s shareholders in accordance with their interest in the corporation
(if the Stockholder is a corporation), (vii) any distribution in connection with
the dissolution, winding-up or liquidation of a Stockholder, (viii) a transferee
of a Stockholder by will or the laws of intestate succession, and (ix) the
Company, for acquisitions from Stockholders of Common Stock by the Company
pursuant to agreements permitting the Company to repurchase such shares of
Common Stock upon termination of services to the Company at such Stockholders’
cost.


“Preferred Shares” means (i) shares of Series A Preferred Stock, shares of
Series B Preferred Stock, shares of Series C Preferred Stock, shares of Series D
Preferred Stock, shares of Series E Preferred Stock, shares of Series F
Preferred Stock, shares of Series G Preferred Stock, and shares of Series H
Preferred Stock, and (ii) any other shares of Preferred Stock into which such
shares are converted pursuant to Section IV(3)(e) of the Restated Certificate.

 
3

--------------------------------------------------------------------------------

 

“Preferred Stock” means the Company’s Preferred Stock, $0.001 par value per
share, and any series thereof.


“Prior Existing Stockholders Agreement” means that certain Stockholders
Agreement, dated as of February 11, 2000, entered into by and among the Company,
KNOLOGY, Inc., and ClearSource, Inc.


“Prior Management Agreement” means that certain Amended and Restated
Stockholders Agreement, dated as of February 11, 2000, by and among the Company
and members of the Company’s management, as amended February 22, 2000.


“Purchase Agreements” means: the February Series A Purchase Agreement and the
Series A Preferred Stock Purchase Agreement dated as of June 22, 2000, by and
between the Company and the other parties thereto; the Series B Preferred Stock
Purchase Agreement dated as of September 19, 2000, by and between the Company
and the other parties thereto; the Series C Preferred Stock Purchase Agreement
dated as of October 29, 2001, by and between the Company and the other parties
thereto; the Series F Preferred Stock Purchase Agreement dated as of November
18, 2002, by and between the Company and the other parties thereto; the Series G
Preferred Stock Purchase Agreement dated as of October 27, 2003, by and between
the Company and the other parties thereto; and that certain Agreement and Plan
of Merger dated April 25, 2002, by and between the Company and the other parties
thereto.


 “Qualified Investor” means an Investor (including any group of affiliated or
related funds, in the case of an Investor that is a venture capital fund
investor) holding at least fifteen million (15,000,000) Preferred Shares (as
adjusted for stock splits, stock dividends, recapitalizations and similar
events).


“Qualified Public Offering” means a firm commitment underwritten public offering
pursuant to an effective registration statement under the Securities Act
covering the offer and sale of Common Stock for the account of the Company in
which the per-share sales price of such Common Stock to the public is at least
$1.30 (as adjusted for any stock dividends, combinations, splits,
recapitalizations and similar events) and the gross proceeds to the Company
(prior to deduction of underwriting discounts, commissions and fees) are at
least $150,000,000.


“Restated Certificate” means the Company’s Restated Certificate of
Incorporation, as filed with the Delaware Secretary of State on December 28,
2005 and amended or restated from time to time.


“Rule 144” means Rule 144 promulgated under the Exchange Act, as amended.


“Sale Notice” shall have the meaning set forth in Section 5.3.


“SEC” or “Commission” means the Securities and Exchange Commission.

 
4

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.


“Series A Directors” shall have the meaning set forth in Section 4.1(b)(ii);


“Series A Preferred Stock” means Series A Preferred Stock, $0.001 par value per
share, of the Company.


“Series B Preferred Stock” means Series B Preferred Stock, $0.001 par value per
share, of the Company.


“Series C Preferred Stock” means Series C Preferred Stock, $0.001 par value per
share, of the Company.


“Series D Preferred Stock” means Series D Preferred Stock, $0.001 par value per
share, of the Company.


“Series E Preferred Stock” means Series E Preferred Stock, $0.001 par value per
share, of the Company.


“Series F Preferred Stock” means Series F Preferred Stock, $0.001 par value per
share, of the Company.


“Series G Preferred Stock” means Series G Preferred Stock, $0.001 par value per
share, of the Company.


“Series H Preferred Stock” means Series H Preferred Stock, $0.001 par value per
share, of the Company.


“Series H Stockholder” means any holder of Series H Preferred Stock.


“Shares” means any shares of (i) Common Stock of the Company held by the
Investors, (ii)  Common Stock of the Company issued or issuable upon the
conversion, exercise or exchange of any Equity Securities held by the Investors,
and (iii)  Common Stock of the Company issued as (or issuable upon the
conversion, exercise or exchange of any warrant, right or other security which
is issued as) or by way of a stock dividend or stock split or in connection with
a combination of shares, recapitalization, merger, consolidation, or other
reorganization or other distribution with respect to, or in exchange for or in
replacement of, any Equity Securities held by the Investors.  Notwithstanding
the foregoing, securities shall cease to be Shares when such securities are sold
to the public either pursuant to a registration statement or Rule 144.


“Stockholders” means the Investors and Founders.


“Stockholder Sale Notice” shall have the meaning set forth in Section 5.4(b).


“Third-Party Offer” shall have the meaning set forth in Section 5.3.


“Transfer” shall have the meaning set forth in Section 5.1(a).

 
5

--------------------------------------------------------------------------------

 

“Transferring Stockholder” shall have the meaning set forth in Section 5.4(b).


“Whitney & Co.” shall have the meaning set forth in Section 4.1(b)(ii)(B).


1.2.         Method for Calculations.  Except as otherwise provided in this
Agreement, for purposes of calculating (i) the number of shares of Equity
Securities outstanding as of any date, (ii) the number of shares of Equity
Securities held by a party, and (iii) all related percentages and ratios, all
such securities shall be treated as having been converted into, or exercised or
exchanged for, Common Stock (i.e., all such calculations shall be made on a
fully diluted, converted, exercised and exchanged basis).  Whenever reference is
made in this Agreement to a specific number of shares of Equity Securities, such
number shall be proportionally adjusted in the event of any stock dividends,
combinations, splits, recapitalizations and similar events.


Section 2.
[intentionally omitted]



Section 3.
Covenants of the Company.



3.1.         Confidentiality of Records. Each Investor agrees to use, and to use
its best efforts to insure that its authorized representatives use, the same
degree of care as such Investor uses to protect its own confidential information
to keep confidential any information furnished to it which the Company
identifies as being confidential or proprietary (so long as such information is
not in the public domain), except that such Investor may disclose such
proprietary or confidential information to any partner, subsidiary, parent or
affiliate of such Investor for the purpose of evaluating its investment in the
Company as long as such partner, subsidiary, parent or affiliate is advised of
the confidentiality provisions of this Section 3.1. Notwithstanding the
provisions of this Section 3.1, any party who participates in a transaction
contemplated hereunder may disclose to any and all other parties, without
limitation of any kind, the tax treatment and tax structure of the Company’s
transactions and all materials (including tax opinions) relating to such tax
treatment and tax structure. This exception is intended solely to comply with
the presumption set forth in Treasury Regulation Section 1.6011-4(b)(3)(iii) and
is not intended to permit the disclosure of any information to the extent such
disclosure is not required in order to avoid any Company transaction being
treated as a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b).


3.2.        Reservation of Common Stock. The Company will at all times reserve
and keep available, solely for issuance and delivery upon the conversion of the
Preferred Stock and the exercise of Warrants, all Common Stock issuable from
time to time upon such conversion or exercise (including any additional shares
issuable as a result of adjustments to the conversion price of the Preferred
Stock or the number of shares issuable upon exercise of Warrants).


3.3.         Amendment to Certificate of Incorporation. At any time at which any
shares of any series of Preferred Stock are subject to automatic conversion
pursuant to Article IV, Section 3(e) of the Restated Certificate, each Investor
and Founder and their respective transferees will promptly take such action as
is necessary or desirable, whether in their capacity as officers, directors, or
stockholders of the Company (including, but not limited to, voting or causing to
be voted, attendance at meetings in person or by proxy for purposes of obtaining
a quorum and execution of written consents in lieu of meetings) and the Company
shall promptly take all necessary and desirable actions within its control
(including, without limitation, calling special board and stockholder meetings)
to designate a new series of Preferred Stock of the Company, whether by amending
the Restated Certificate or otherwise, with rights, preferences, privileges and
restrictions identical to those of the affected series of Preferred Stock,
except with respect to anti-dilution rights, as contemplated by such Article IV,
Section 3(e).

 
6

--------------------------------------------------------------------------------

 

3.4.     Termination of Covenants. All covenants of the Company contained in
Section 3 of this Agreement shall expire and terminate as to each Investor on
the effective date of the registration statement pertaining to the Company’s
first Qualified Public Offering.


Section 4.
Corporate Governance.



4.1.     Board of Directors.


Each Stockholder agrees to vote all securities of the Company over which such
Stockholder has voting control and to take all other necessary or desirable
actions within its control (whether as a stockholder, director or officer of the
Company or otherwise, and including without limitation attendance at meetings in
person or by proxy for purposes of obtaining a quorum and execution of written
consents in lieu of meetings), and the Company shall take all necessary and
desirable actions within its control (including, without limitation, calling
special Board and stockholder meetings), so that:


(a)      the Company shall have a Board of Directors comprised of no more than
ten (10) members;


(b)           the following persons shall be elected to the Board of Directors:


(i)      One representative designated by the holders of the outstanding Common
Stock, who shall be designated by Robert Hughes;

 
(ii)    Five representatives designated by the holders of the outstanding Series
A Preferred Stock (the “Series A Directors”) (A) two of whom shall be designated
by Centennial Fund VI, L.P, on behalf of itself, Centennial Entrepreneurs Fund
VI, L.P., Centennial Strategic Partners VI, L.P., Centennial Holdings I, LLC and
any of their affiliated or related funds that are a party to this Agreement or
may become a party to this Agreement after the date hereof (together,
“Centennial”), (B) two of whom shall be designated by J. H. Whitney IV, L.P. and
any of its affiliates that are a party to this Agreement or may become a party
to this Agreement after the date hereof (“Whitney & Co.”), and (C) one of whom
shall be designated by the holders of a majority of the shares of Series A
Preferred Stock then outstanding; provided that, if Centennial sells more than
sixty percent (60%) of the Preferred Shares that it has purchased pursuant to
the February Series A Purchase Agreement, Centennial shall relinquish the right
to designate one Series A Director as provided above, and the holders of a
majority of the shares of Series A Preferred Stock then outstanding shall have
the right to designate such Series A Director; and provided further that, if
Whitney & Co. sells more than sixty percent (60%) of the Preferred Shares that
it has purchased pursuant to the February Series A Purchase Agreement, Whitney &
Co. shall relinquish the right to designate one Series A Director as provided
above, and the holders of a majority of the shares of Series A Preferred Stock
then outstanding shall have the right to designate such Series A Director;

 
7

--------------------------------------------------------------------------------

 

(iii)    One independent director selected by the nominating committee of the
Board of Directors and approved by the Board and the holders of a majority of
the outstanding Equity Securities held by the Investors, such approval not to be
unreasonably withheld;


(iv)     The person serving as president or Chief Executive Officer of the
Company from time to time;


(v)      One representative designated by the holders of the outstanding Series
D Preferred Stock and the outstanding Series E Preferred Stock by a majority
vote, voting as a single class on an as-converted basis; and


(vi)      To the extent the persons or entities entitled to designate one or
more directors pursuant to the provisions of this Section 4.1 cease to be
entitled to do so, such directorship shall be filled in accordance with the
Company’s Restated Certificate and bylaws and applicable law;


(c)       in the event that any director for any reason ceases to serve as a
member of the Board during his term of office, the resulting vacancy on the
Board shall be filled by a nominee designated in accordance with Section 4.1(b);


(d)      any director designated above may be removed only with the written
consent of the stockholder(s) who or which are entitled to designated such
director;


(e)            if the Stockholders fail to designate a representative to fill a
directorship pursuant to the terms of this Section 4.1, the election of such
director shall be accomplished at any time a nominee is designated in accordance
with Section 4.1(b) to fill such vacancy and, in such event, such vacancy shall
be filled prior to the transaction of any other business by the stockholders of
or Board of Directors; and


(f)             to the extent that any provision of the Restated Certificate or
bylaws is inconsistent with the provisions of this Agreement, the Restated
Certificate or bylaws shall be amended as may be necessary and appropriate to
give full effect to the provisions of this Agreement.


4.2.        Meetings of the Board.


(a)           The Board of Directors will meet at least six times each year in
accordance with an agreed-upon schedule.  The meetings of the Board of Directors
may be held in person or by telephone conference.


(b)           To the extent that a Qualified Investor does not have a
representative on the Board of Directors, such Qualified Investor shall have the
right to designate a non-voting observer (an “Observer”) to attend all meetings
of the Board, except that the Board shall have the right to exclude any Observer
or any other observer from all or any portion of a meeting to the extent that it
determines in good faith that such exclusion is required to (i) protect any
confidential information of the Company the disclosure of which could place the
Company at a competitive disadvantage or otherwise could be injurious to the
Company’s business, prospects, or financial condition, or (ii) to preserve and
protect the attorney–client privilege.

 
8

--------------------------------------------------------------------------------

 

4.3.         Committees.  So long as the Company is subject to the periodic
reporting requirements of the Exchange Act, the Board of Directors will maintain
an audit committee and shall delegate to such committee those duties and powers
as are customarily performed by such committee.  The audit committee shall not
include any representatives of the Company’s management.


4.4.         Reimbursement of Expenses.  The reasonable travel expenses of each
director who is not otherwise an officer or employee of the Company
(collectively, the “Non-Management Directors”) and each Observer incurred in
attending or observing Board or committee meetings shall be reimbursed by the
Company.  If the Company adopts any plan or arrangement to compensate its
“outside” or “independent” directors generally for service as a director either
with cash or with stock options, then the Company will also extend the same
compensation to the Non-Management Directors and, in the case of stock options,
such options shall be freely transferable by the Non-Management Directors to
their respective firms, subject to the transfer restrictions set forth in
Section 5 and the transfer restrictions contained in the applicable stock option
agreement.


4.5.         Termination of Certain Rights.  The right to designate one Series A
Director by each of Centennial and Whitney & Co. shall terminate on the
effective date of the registration statement pertaining to the Company’s first
Qualified Public Offering; provided, however, if either of Centennial or Whitney
& Co. have already relinquished the right to designate one Series A Director
pursuant to Section 4.1(b)(ii) above, then the right of a majority of the
holders of Series A Preferred Stock to designate such Series A Director in place
of Centennial or Whitney & Co., as applicable, shall terminate upon the such
date.


Section 5.
Transfer Restrictions.



5.1.          Prohibition on Transfer.


(a)            No Stockholder shall sell, transfer, assign, pledge or otherwise
dispose of (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in any Equity Securities (a
“Transfer”) other than in compliance with this Section 5.


(b)           Each Stockholder agrees not to consummate any Transfer (other than
a Transfer to a Permitted Transferee pursuant to Section 5.5) until the
expiration of a 30-day period (the “Election Period”) following delivery by such
Stockholder to the Company and the other Stockholders of (i) a Sale Notice
pursuant to Section 5.3 or (ii) the later of an Offer Notice pursuant to Section
5.4(a), or a Stockholder Sale Notice pursuant to Section 5.4(b), as applicable.

 
9

--------------------------------------------------------------------------------

 

5.2.          Securities Law Restrictions.


(a)           Each Stockholder agrees not to make any disposition of any Equity
Securities unless and until (i) the transferee has agreed in writing to be bound
by the terms of this Agreement, (ii) such Stockholder has made the deliveries
required by Section 5.1 and has otherwise complied with Section 5, and (iii) if
reasonably requested by the Company, such Stockholder has furnished the Company
with an opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not (A) increase the number of record holders of any class of
Equity Security, (B) require registration of such shares under the Securities
Act, (C) subject the Company to the periodic reporting requirements of the
Exchange Act or (D) subject the Company to the registration requirements of, or
limit the availability of any exemptions from registration under, the Investment
Company Act of 1940, as amended.


(b)           The Company shall under no circumstances be required to make or
keep available public information as may be required by Rule 144 for reliance by
a seller thereunder, and the Stockholders acknowledge and agree that such
information may not otherwise be made or kept publicly available.


(c)           Each certificate representing Equity Securities shall (unless
otherwise permitted by the provisions of the Agreement) be stamped or otherwise
imprinted with a legend substantially similar to the following (in addition to
any other legend required under applicable state securities laws or as provided
elsewhere in this Agreement):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY OTHER JURISDICTION AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED OR QUALIFIED UNDER
THE ACT AND THE SECURITIES LAWS OF ANY OTHER APPLICABLE JURISDICTION OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY
TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

 
10

--------------------------------------------------------------------------------

 

5.3.         Right of First Refusal. If at any time a Founder or Series H
Stockholder receives a bona fide offer from any person to purchase any Equity
Securities (a “Third-Party Offer”) held by such Founder or Series H Stockholder,
such Founder or Series H Stockholder shall cause such Third-Party Offer to be
reduced to writing and shall notify the Company and each Investor of such
Founder’s or Series H Stockholder’s desire to accept the Third-Party Offer (the
“Sale Notice”). The Sale Notice shall contain an irrevocable offer to sell such
Equity Securities to the Company at a purchase price equal to the price
contained in, and on the same terms and conditions of, such Third-Party Offer
and shall be accompanied by a true copy of the Third-Party Offer (which shall
identify the offeror).  At any time within 20 days after the date of receipt by
the Company of such Sale Notice, the Company shall have the right, exercisable
by delivery of written notice to the transferring Founder or Series H
Stockholder, to purchase all or any portion of the Equity Securities covered by
such Sale Notice at the same price and on the same terms and conditions as
specified in the Sale Notice. In the event that the Company does not elect to
acquire all of the Equity Securities specified in such Sale Notice, each
Investor shall have the right, exercisable by delivery of written notice to the
transferring Founder or Series H Stockholder prior to the expiration of the
Election Period, to purchase all or any portion of its pro rata share—equal to
the rato of (a) the number of shares of the Company’s Common Stock (including
all shares of Common Stock issued or issuable upon conversion of the Preferred
Shares or upon the exercise of any outstanding warrants or options) of which
such Investor is deemed to be a holder immediately prior to the issuance of such
Equity Securities to (b) the total number of shares of the Company’s outstanding
Common Stock (including all shares of Common Stock issued or issuable upon
conversion of the Preferred Shares or upon the exercise of any outstanding
warrants or options) then held by all of the Investors immediately prior to the
issuance of the Equity Securities—of the remaining shares covered by such Sale
Notice.  To the extent any Investor does not exercise its right to purchase its
full pro rata share of the Equity Securities covered by the Sale Notice, the
other Investors shall have the right to purchase such unsubscribed shares, and
the purchase of such shares shall be allocated among the participating Investors
purchasing their full pro rata share in proportion to the Equity Securities held
by such participating Investors, or in such other proportions as agreed among
the participating Investors.  The Company and the Investors may pay cash to the
selling Founder or Series H Stockholder equal in amount to the fair market value
of any non-cash consideration offered in the Third-Party Offer. If the Company
or the Investors have not notified the selling Founder or Series H Stockholder
in writing of their election to purchase all of the Equity Securities as set
forth herein prior to the expiration of the Election Period, the selling Founder
or Series H Stockholder may within 60 days thereafter sell the balance of such
Equity Securities not purchased by the Company or the Investors on the terms set
forth in the original Third-Party Offer. Any Equity Securities held by the
Founder or Series H Stockholder covered by the Third-Party Offer that is not so
transferred during such 60-day period shall again be subject to this Section 5.3


5.4.          First Offer and Co-Sale Rights.


(a)           At least 30 days prior to making any Transfer of any Equity
Securities, a transferring Investor shall deliver a written notice (the “Offer
Notice”) to the Company and the other Investors (other than the Series H
Stockholders), disclosing in reasonable detail the number of Equity Securities
proposed to be transferred (the “Offered Shares”) and the terms and conditions
of such proposed Transfer.  The Company shall have the right, exercisable by
delivery of written notice to the transferring Investor within 20 days after
delivery of the Offer Notice, to purchase all (but not less than all) of the
Offered Shares on the terms and conditions set forth in the Offer Notice. In the
event that the Company declines to exercise its right of first offer, the
Offered Shares shall be offered and reoffered to each Investor on a pro rata
basis (and the Company may, if and to the extent that the Investors consent to
the Company’s participation in such offer, also purchase Offered Shares), until
the expiration of the Election Period. If the Investors and, if and to the
extent that the Investors have consented to the Company’s participation, the
Company, have not elected to purchase all of the Offered Shares prior to the
expiration of the Election Period, the transferring Investor may, within 30 days
after the expiration of the Election Period, Transfer the Offered Shares to one
or more third parties at a price not less than the price per share specified in
the Offer Notice. Any Offered Shares not transferred during such 30-day period
shall again be subject to the provisions of this Section 5.4(a) upon subsequent
Transfer.

 
11

--------------------------------------------------------------------------------

 

(b)           At least 30 days prior to any Transfer of Equity Securities (other
than a Transfer to the Company or the other Investors pursuant to Section 5.3 or
Section 5.4(a)), the Stockholder making such Transfer (the “Transferring
Stockholder”) shall deliver a written notice (the “Stockholder Sale Notice”) to
the Company and the Investors not making such Transfer (the “Non-Selling
Investors”), specifying in reasonable detail the identity of the prospective
transferee(s), the number of shares to be transferred and the terms and
conditions of the Transfer (which notice may be the same notice and given at the
same time as the Offer Notice under Section 5.3 or Section 5.4(a)).  The
Non-Selling Investors who have not exercised their rights pursuant to Section
5.3 or Section 5.4(a) may elect to participate in the contemplated Transfer at
the same price per share and on the same terms by delivering written notice to
the Transferring Stockholder within fifteen (15) days after delivery of the
Stockholder Sale Notice.  If any Non-Selling Investors have elected to
participate in such Transfer, the Transferring Stockholder and such Non-Selling
Investors shall be entitled to sell in the contemplated Transfer, at the same
price and on the same terms, a number of shares of Equity Securities equal to
the product, of (i) the quotient determined by dividing the percentage of Equity
Securities owned by such Transferring Stockholder or Non-Selling Investor, as
the case may be, by the aggregate percentage of Equity Securities owned by the
Transferring Stockholder and all of the Non-Selling Investors participating in
such sale and (ii) the number of shares of Equity Securities to be sold in the
contemplated Transfer.


For example, if the Stockholder Sale Notice contemplated a sale of 100 shares of
Equity Securities by the Transferring Stockholder, and if the Transferring
Stockholder at such time owns 30% of all Equity Securities and if one
Non-Selling Investor elects to participate and owns 20% of all Equity Securities
the Transferring Stockholder would be entitled to sell 60 shares (30% / 50% x
100 shares) and the Non-Selling Investor would be entitled to sell 40 shares
(20% / 50% x 100 shares).


Each Transferring Stockholder shall use best efforts to obtain the agreement of
the prospective transferee(s) to the participation of the Non-Selling Investors
in any contemplated Transfer and to the inclusion (in the case of the Investors)
of the Preferred Stock in the contemplated Transfer, and no Transferring
Stockholder shall transfer any of its Equity Securities to any prospective
transferee if such prospective transferee(s) declines to allow the participation
of the Non-Selling Investors or the inclusion of the Preferred Stock held by
such Non-Selling Investors.


5.5.          Exempt Transactions.


(a)           The restrictions set forth in Sections 5.3 and 5.4 shall not apply
to Transfers of Equity Securities to a Permitted Transferee of the transferring
Stockholder; provided, however, that such Permitted Transferee agrees in writing
to be bound by such restrictions in connection with subsequent Transfers.

 
12

--------------------------------------------------------------------------------

 

(b)           Notwithstanding the foregoing, no party hereto shall avoid the
provisions of this Agreement by making one or more transfers to one or more
Permitted Transferees and then disposing of all or any portion of such party’s
interest in any such Permitted Transferee.


(c)            Series H Stockholders shall not have any rights to transfer any
securities other than as prescribed in a Series H Preferred Stock Option
Agreement. Notwithstanding the foregoing, if Series H Stockholders propose to
Transfer any Equity Securities, such transfer shall comply with Section 5.2, and
any transferee must agree in writing to be bound by this Agreement.


5.6.          Termination of Rights.  The transfer restrictions under this
Section 5 shall expire upon, and shall not be applicable subsequent to or upon,
any Qualified Public Offering.


5.7.          Transfer of Rights.  Subject to Section 5.2, the rights of each
Investor under this Section 5 may be transferred by an Investor to a transferee
or assignee of Shares in compliance with this Section 5 that is any of the
following: (i) a partner or retired partner of such Investor (if the Investor is
a partnership), (ii) an Affiliate of such Investor (including, but not limited
to, an affiliated or related venture capital fund of Investors which have
venture capital fund investors), (iii) a member or former member of such
Investor (if the Investor is a limited liability company), (iv) a shareholder of
such Investor (if the Investor is a corporation), (v) a family member of such
Investor or a trust for the benefit of such individual Investor or his or her
family members, or (vi) a party to whom such Investor has transferred or
assigned at least one million (1,000,000) Shares in accordance with any
applicable provisions of this Agreement; provided, however, that (x) the
transferor shall, on or prior to the date of such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such rights are being assigned, and
(y) such transferee shall, on or prior to the date of such transfer, agree in
writing to be subject to the terms of this Agreement to the same extent as if
such transferee were an original Investor hereunder.


Section 6.
Preemptive Rights.



6.1.         Subsequent Offerings.  Except for Series H Stockholders, each
Investor shall have a preemptive right to purchase its pro rata share of all
Equity Securities that the Company may, from time to time, propose to sell and
issue after the date of this Agreement, other than the Equity Securities
excluded by Section 6.6 hereof (“New Securities”); provided, however, that in no
event shall the Investors as a group have the right to purchase more than
eighty-five percent (85%) of any future offering of New Securities by the
Company.  Each Investor’s pro rata share is equal to the ratio of (a) the
product of 0.85 multiplied by the number of shares of the Company’s Common Stock
(including all shares of Common Stock issued or issuable upon conversion of the
Shares or upon the exercise of any outstanding warrants or options) of which
such Investor is deemed to be a holder immediately prior to the issuance of such
New Securities to (b) the total number of shares of the Company’s outstanding
Common Stock (including all shares of Common Stock issued or issuable upon
conversion of the Shares or upon the exercise of any outstanding warrants or
options) then held by all of the Investors immediately prior to the issuance of
the New Securities.

 
13

--------------------------------------------------------------------------------

 

6.2.        Exercise of Rights.


(a)            If the Company proposes to issue any New Securities, it shall
give each Investor (other than Series H Stockholders) written notice of its
intention, describing the New Securities, the price and the terms and conditions
upon which the Company proposes to issue the same.  Each Investor (other than
Series H Stockholders) shall have ten (10) days from the giving of such notice
to agree to purchase its pro rata share of the New Securities for the price and
upon the terms and conditions specified in the notice by giving written notice
to the Company and stating therein the quantity of New Securities to be
purchased.  Notwithstanding the foregoing, the Company shall not be required to
offer or sell such New Securities to any Investor if such a sale would
(1) increase the number of record holders of any class of Equity Security,
(2) require registration of such shares under the Securities Act, (3) subject
the Company to the periodic reporting requirements of the Exchange Act or (4)
subject the Company to the registration requirements of, or limit the
availability of any exemptions from registration under, the Investment Company
Act of 1940, as amended.


(b)           If not all of the Investors elect to subscribe for their full pro
rata share pursuant to Section 6.2(a) above, then the Company shall allocate the
Remaining Shares (as defined below) among the Investors (other than Series H
Stockholders) who or which wished to subscribe for more than their pro rata
share on a continuing, pro rata basis based on the relative number of shares of
Common Stock held by each until all of such Remaining Shares have been allocated
among such Investors or until the maximum subscription requests of all such
Investors have been fulfilled.  The “Remaining Shares” refer to that number of
New Securities determined by subtracting the aggregate number of New Securities
actually subscribed for under Section 6.2(a) above from the aggregate number of
New Securities the Investors were entitled to subscribe pursuant to Section 6.1.


6.3.         Issuance of New Securities to Other Persons.  If the Investors
(other than Series H Stockholders) fail to exercise in full their preemptive
rights under this Section 6, the Company shall have ninety (90) days thereafter
to sell the New Securities in respect of which the Investors’ (other than Series
H Stockholders) rights were not exercised, at a price and upon general terms and
conditions materially no more favorable to the purchasers thereof than specified
in the Company’s notice to the Investors pursuant to Section 6.2 hereof.  If the
Company has not sold such New Securities within ninety (90) days of the notice
provided pursuant to Section 6.2, the Company shall not thereafter issue or sell
any New Securities without first offering such securities to the Investors
(other than Series H Stockholders) in the manner provided above.


6.4.          Termination and Waiver of Preemptive Rights.  The preemptive
rights established by this Section 6 shall not apply to, and shall terminate
upon the effective date of the registration statement pertaining to the
Company’s first Qualified Public Offering.


6.5.          Transfer of Preemptive Rights.  The Preemptive Rights of each
Investor under this Section 6 may be transferred to a party described in Section
5.7(i)–(v), subject to the same restrictions as any transfer of rights pursuant
to Section 5.7(i)–(v).  Such Preemptive Rights may not be transferred to a party
described in Section 5.7(vi).

 
14

--------------------------------------------------------------------------------

 

6.6.         Excluded Securities.  The Preemptive Rights established by this
Section 6 shall have no application to the issuance of any of the following
Equity Securities:


(a)            Equity Securities issued or to be issued by the Company to
employees, directors, officers or consultants of the Company pursuant to the
Company’s 2000 Stock Incentive Plan or any other equity incentive plan of the
Company;


(b)           Equity Securities issuable pursuant to the conversion or exercise
of convertible or exercisable securities that are outstanding as of the date
hereof (including shares of Common Stock issuable upon conversion of the
Shares); provided that, except in the case of the Shares, the rights established
by this Section 6 applied with respect to the initial sale or grant by the
Company of such rights or agreements;


(c)            Equity Securities issued for consideration other than cash
pursuant to any merger, consolidation or similar business combination or
reorganization, any of which must have been approved by the Board of Directors;


(d)            Equity Securities issued in connection with any stock split,
stock dividend or recapitalization by the Company;


(e)            Equity Securities issued for non-cash consideration to
non-Affiliates of the Company;


(f)            Equity Securities issued upon exercise of the warrants to acquire
shares of Common Stock; and


(g)           Equity Securities issued for the purpose of raising short-term
working capital in an amount not to exceed $1,000,000.


Section 7.
Legend on Shares.



7.1.         Legend.  Stock certificates representing Equity Securities shall,
in addition to any legend required by Section 5.2, be imprinted or otherwise
have placed on them a restrictive legend substantially in the form as follows:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN INVESTOR RIGHTS AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON
THE VOTING AND TRANSFER OF THE SHARES REPRESENTED HEREBY. ANY PERSON ACCEPTING
ANY INTEREST IN SUCH SHARES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND
BY ALL THE PROVISIONS OF SUCH AGREEMENT. A COPY OF SUCH INVESTOR RIGHTS
AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT
CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.

 
15

--------------------------------------------------------------------------------

 

7.2.         New Certificates.  During the term of this Agreement, the Company
will not remove, and will not permit to be removed (upon registration of
transfer, reissuance or otherwise), the foregoing legend from any such
certificate and will place or cause to be placed the foregoing legend on any new
certificate issued to represent Equity Securities theretofore represented by a
certificate carrying the foregoing legend.


Section 8.
Miscellaneous.



8.1.         Effectiveness.  Subject to receipt by the Company of the Written
Consent, this Agreement shall become effective upon the Closing (as defined in
the Recapitalization Agreement) of the Transactions.


8.2.        Waiver of Registration Rights.  Each Stockholder hereby waives the
following (collectively, “Investor Rights”) with respect to any Equity
Securities the Stockholder owns of record or beneficially on the date hereof or
otherwise acquires hereafter: (i) any and all registration rights previously
granted them under the Original Agreement, the Prior Management Agreement, the
Prior Existing Stockholders Agreement, or under any warrant, option, or other
agreement or instrument, with or from the Company, and (ii) any and all
obligations of the Company with respect to or otherwise related to such
registration rights, including any indemnification obligations or obligations to
make or keep public information available or to provide any reports or written
statements to the Stockholder for the purpose permitting compliance with Rule
144 or Rule 144A under the Securities Act of 1933, as amended, pursuant to the
Securities Exchange Act of 1934, as amended, Rule 15c2-11 promulgated thereunder
or otherwise.  Each Stockholder acknowledges that it has no Investor Rights
whatsoever with respect to the Equity Securities and each Stockholder hereby
agrees that any obligations of such Stockholder and the Company under the
Original Agreement, the Prior Management Agreement, the Prior Existing
Stockholders Agreement and any other agreements with respect to registration
rights are hereby terminated.


8.3.         Founder Options.  Unless otherwise approved by the Board of
Directors, all stock, stock options and other stock equivalents issued to or
purchased by the Founders shall be subject to vesting over four (4) years as set
forth in the 2000 Stock Incentive Plan (and any Stock Option Agreements
thereunder) and as set forth in the Prior Management Agreement, except for
Shares purchased by certain of the Founders pursuant to the Purchase
Agreements.  All stock, stock options and other stock equivalents issued to or
purchased by the Founders shall be subject to a Company repurchase option that
shall provide that upon a Founder’s termination of employment or service with
the Company, with or without cause, the Company or its assignee (to the extent
permissible under applicable securities laws and other laws) shall have the
option to purchase at cost any unvested shares of stock held by such
person.  Unless otherwise approved by the Board of Directors, all stock, stock
options and other stock equivalents issued to or purchased by the Founders after
the date hereof shall be issued or purchased at an exercise price equal to the
fair market value of the Common Stock at the time of issue.  Any vested stock
held by such terminated Founder shall be subject to the Right of First Refusal
as described in Section 5.3.


8.4.         Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware (without regard to its conflicts of laws
principles) as applied to agreements among Delaware residents entered into and
to be performed entirely within Delaware.

 
16

--------------------------------------------------------------------------------

 

8.5.         Survival.  The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any party hereto
and the closing of the transactions contemplated hereby.  All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Company hereunder solely as of the date of such certificate or instrument.


8.6.         Successors and Assigns.  The Company may not assign any of its
rights nor delegate any of its duties under this Agreement that could
meaningfully be exercised by a person or entity other than the Company without
the prior written consent of the holders of fifty-one percent (51%) of the
Shares then held by all Investors.  Subject to the foregoing, except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto and shall inure to the benefit of and be
enforceable by each person who shall be a holder of Shares from time to time;
provided, however, that prior to the receipt by the Company of adequate written
notice of the transfer of any Shares specifying the full name and address of the
transferee, the Company may deem and treat the person listed as the holder of
such shares in its records as the absolute owner and holder of such shares for
all purposes, including the payment of dividends or any redemption price.


8.7.          Severability.  In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


8.8.         Amendment and Waiver.  Except as otherwise expressly provided, this
Agreement and any provision hereof may be amended, modified, waived, discharged
or terminated only upon the written consent of the Company and Investors holding
at least sixty-six percent (66%) of the Shares then held by all Investors;
provided, however, that (i) no such amendment, modification, waiver, discharge
or termination which applies specifically to a party’s right to designate a
member of the Company’s Board of Directors as set forth in Section 4.1(b)(i),
(ii), (iii), (v) or (vi) above shall be binding or effective without a written
instrument signed by such party; (ii) if any amendment, modification, waiver,
discharge or termination would adversely affect the rights or obligations of the
Founders, then the written consent of the holders of at least a majority of the
Common Stock then held by all Founders shall also be required; (iii) if any
amendment, modification, waiver, discharge or termination would adversely affect
the rights or obligations of the holders of any series of Preferred Stock in a
manner different than the holders of any other series of Preferred Stock, then
the written consent of the holders of at least a majority of the Preferred Stock
affected in such different manner then held by all Investors shall also be
required (which Preferred Stock shall include any other shares of Preferred
Stock into which such shares have been converted pursuant to the Section
IV(3)(e) of the Restated Certificate).

 
17

--------------------------------------------------------------------------------

 

8.9.         Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party hereto upon any
breach, default or noncompliance of the Company under this Agreement shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance or any acquiescence therein, or of
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on any Investor’s part of any breach, default or noncompliance under
this Agreement or any waiver on such Investor’s part of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement, by law or otherwise afforded to the Investors, shall be
cumulative and not alternative.


8.10.       Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified; (ii) when sent by confirmed receipt telex or confirmed
receipt electronic mail if sent during normal business hours of the recipient,
if not, then on the next business day; (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, special next day delivery, with written verification of receipt.  All
communications shall be sent to the Company at 401 Carlson Circle, San Marcos,
Texas 78666, Attn: President and Chief Executive Officer, and to a Stockholder
at the address reflected in the Company’s stock ledger or at such other address
as the Company or a Stockholder may designate by ten (10) days advance written
notice to the other parties hereto.


8.11.       Attorneys’ Fees.  In the event that any dispute among the parties to
this Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including, but not limited to, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.


8.12.       Titles and Subtitles.  The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.


8.13.       Complete Agreement.  This Agreement, together with the Schedules
attached hereto and the other documents delivered pursuant hereto, constitutes
the full and entire understanding and agreement among the parties with regard to
the subject matter hereof and supersede any and all other agreements or
understandings relating thereto, written or oral.  No party shall be liable or
bound to any other in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.


8.14.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


8.15.       Termination of Prior Agreements.  The Company and each of the
parties hereto who and which are all of the parties to the Prior Management
Agreement and the Prior Existing Stockholders Agreement, hereby agree and
acknowledge that (i) Sections 2.1, 2.2, and 2.3 of the Prior Management
Agreement were terminated as of February 24, 2000 and remain terminated, null
and void, and are of no force and effect and (ii) the entirety of the Prior
Existing Stockholders Agreement was terminated as of February 24, 2000 and
remains terminated, null and void, and is of no force and effect.  Except as set
forth in the preceding sentence, the Prior Management Agreement remains in full
force and effect in accordance with its terms.

 
18

--------------------------------------------------------------------------------

 

8.16.       Addition of Parties. Notwithstanding any other provisions of this
Agreement, with the approval of the Board of Directors of the Company, the
Company may require persons acquiring Equity Securities from the Company to
agree in writing to become party to this Agreement and to be bound by all of the
terms and conditions hereof applicable to a Stockholder prior to acquiring such
Equity Securities.  Each such stockholder shall become a party to this Agreement
by executing a joinder to this Agreement in form and substance reasonably
acceptable to the Board of Directors of the Company, and shall thereafter enjoy
the rights and be bound by the obligations of a Stockholder under this
Agreement.


[Signature Pages Follow]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Investor Rights Agreement to be effective as described in the Recitals hereto
and Section 8.1.


GRANDE COMMUNICATIONS HOLDINGS, INC.




By:
/s/ Michael L. Wilfley
 
Name:
Michael L. Wilfley
 
Title:
Chief Financial Officer
 

 
 
20

--------------------------------------------------------------------------------